Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nicholas J. DiDeglie, Jr. on 11/1/2021.

The application has been amended as follows:
In claim 1, line 5 after “including molybdenum,” insert --the molybdenum content of the spinal particle (A) is 0.15 to 5% by mass,--.
In claim 7, last line after “spinel particle (A)” insert --the spinel particle (A) further including molybdenum, the molybdenum content of the spinal particle (A) is 0.15 to 5% by mass--.
Cancel claims 12-15, 17-20, and 23.

Allowable Subject Matter
Claims 1, 4, 5, 7, 8, 10, 11, 16, 21, and 22 are allowed.
	
Statement of Reasons for Allowance
The present claims are allowable over the closest prior art Woo (US 10,793,714) for the following reasons:

Further, it is noted that applicant’s filing of a terminal disclaimer filed on the date 10/21/2021 for U.S. patent nos. 11,040,887 and 10,683,212 overcomes the double patenting rejections of record.
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                        



vn